Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddakkagari (U.S. Pub 2020/0241872)
Claim 1
Muddakkagari discloses a computer-implemented method comprising:
providing a master computing environment that includes a master repository (fig. 1, system 100 <=> a master computing enviroment includes AIML Interpreter 122 and database 124 [0033], line 1-2, “... The AIML interpreter 122 may be an interface, plugin, application, and/or external system...”);
periodically conducting a search of proprietary data repositories ([0034], line 1-3, “... The database 124 may be periodically updated based on events taking place across the various DevOps tools 138A-138E for each application development...” [0025], “... DevOps tools 138A-138E...  may include, for example, compiler tools 138A, continuous integration (CI) servers 1388, quality assurance and testing tools 138C, documentation databases 138D, and any other DevOps tools 138E (e.g., project management tools, install/deployment tools, various testing tools, code management tools, feedback monitoring tools, etc.)...”); 
in response to conducting the search, causing the master computing environment to create a merged collection in the master repository ([0034], line 1-6, “... The database 124 may be periodically updated based on events taking place across the various DevOps tools 138A-138E for each application development. In some aspects, information from previously generated dynamic responses may be used to further update the database 124 for a given application development. Data stored within database 124 may be associated with specific application developments, and identified by an identifier specific for each application. In some aspects, the AIML interpreter may generate data pertaining to application developments based on stored data, using AIML...” <examiner note: the main integrator 132/agregator 134 searches and provides data/events on data sources 138A-E to master repository>); 
correlating metadata with the proprietary data repositories and storing the correlated metadata in the master repository ([0034], line 1-6, “... The database 124 may be periodically updated based on events taking place across the various DevOps tools 138A-138E for each application development. In some aspects, information from previously generated dynamic responses may be used to further update the database 124 for a given application development...” [0064], “... the reply may be an indication of a status (e.g., pending, completed, not started, passed, failed, etc.), a value (e.g., 90% for a specified quality metric), a description, a code sequence, an execution of a build, temporal or geographical information (e.g., testing completed on Jan. 1, 2015 in XYZ server located in X latitude and Y longitude), identification (e.g., of servers, applications, builds, testing environments, etc.), or a combination thereof. For example, a query and/or response may include, e.g., initiating a deployment, requesting a JUNIT coverage, requesting a test status, etc...” <examiner note: the dynamic response also is uploaded into the master repository/AIML 122 and database 124. These underline phrase are considered as metadata correlated with DevTool 138A-138E>)  ; 
setting up a question feeder server to receive queries and to pass the received queries to the master computing environment ([0031], line 14-15, “... the query/response system 110 may receive a query from one or more user devices 102A-102C...” [0033], line 1-4, “... The AIML interpreter 122... receives a processed query... and attempts to provide a response...” <examiner note: The AIML 122 receives queries from query/response system 110>); and
causing the master computing environment to provide results in response to a query ([0030], “... The query/response system 110... may receive queries from user devices 102A-102C... invoke the AIML Interpreter 122... for generating the response, communicate with the DevOps system 130 to determine a query response, obtain the data pertaining to the query from various DevOps tools 138A-138E and/or their respective source integrators 136A-136E, and deliver an aggregated and response to the user devices 102A-102C in the desired form, among other functions....”), wherein the master computing environment acts as an autonomous information provider that finds and sorts subject matter on a proprietary development project ([0046], line 2-4, “... the query/response system 110 and may identify the input as a query and any one or more query parameters...” [0047], line 1-3, “... identify or recognize, from the received input, query parameters, e.g., aspects of the identified application to which the query is directed...” [0048], “... As the query parameters are associated with aspects of an application... For example, the application ID 304A would limit the search for a response to the query to those that pertain to the application represented by the application ID. Likewise, if the query indicates a build ID, the search process would be limited to the build within the application that is represented by the build ID 304B. The build may be a part or segment of the application. For example, the build can be a code sequence that can develop into standalone software, and can be integrated with other builds to form the application. The query may also indicate a release 304C, e.g., a version or project for the build or application. A release may have a proposed time (e.g., day, month, year, etc.) at which a build may be intended to be deployed. Recognizing or identifying a mention of a stage or DevOps process in the query (e.g., Stage 304C) can direct the search for the query response to the identified stage or DevOps process in the application's development. For example, a query of “What is the status of an identified build's deployment?” can direct the search to the installation/deployment phase of the DevOps pipeline for the identified build. In some aspects, there may be multiple and/or concurrent pipelines, and the either the stage/process 304D or another query parameter (not shown) may indicate the pipeline to which the query is being directed to. Stages in an application development, which DevOps helps integrate and minimize wait time for, may include, e.g., the application's design, development, build, quality review, installation, deployment, and/or maintenance...” <examiner note: The query/response system 110 uses  query parameters that are associated with aspects of an application to search for i) application presented by the application ID, ii) build within the application, iii) code sequence, iv) release, v) a version or proproject for the build application, vi) installation/deployment phase, and so on as response [0068], “... the query response system 110 may determine whether the received response would be the most appropriate response (e.g., if there is a possibility for a better response to the query)... based on a predermined threshold...” [0070], “... where a query solicits multiple responses, the query/response system may run each response through the calibrator 126 and aggregate the responses...” [0071], “... At step 344, the NLP system 114 (e.g., via its post processor 116B) may finalize the aggregated response (e.g., to a natural language query input) so that the finalized response can be delivered to a user device 102A-102C in a desired format. For example, a user may desire to see the response as one or more of a graph, chart, slide, or spreadsheet. Alternatively or additionally, the user may desire a text-based response and/or an audio-based response (e.g., from a chatbot in the query response user interface 216)...” <examiner note: the responses are organized/sorted in according to user’s desire>) 


Claim 2 is included, Muddakkagari further discloses wherein the interface receives the query as a voice input ([0021], “... An inquiring user may input its query, via a user device 102A-102C, in natural language, e.g., via text, audio etc...”) and supplies the results as a voice output ([0071], line 7-9, “... Alternatively or additionally, the user may desire a text-based response and/or an audio-based response (e.g., from a chatbot in the query response user interface 216)...”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muddakkagari (U.S. Pub 2020/0241872), as applied to claim 1, and further in view of Rapp (U.S. Pub 2010/0057677 A1)
Claim 2
Claim 1 is included, Muddakkagari providing an interface to allow an user to provide the query and receive the results (fig. 1, users of user devices 102A-C provide queries and receive results through a query engine)
	However, Muddakkagari does not explicitly disclose the interface to allow an authorized user to provide the query and receive the results
the interface to allow an authorized user to provide the query and receive the results ([0055], “... the search middleware 128 may include a search source manager 130 that may be configured to determine which of the available solution search sources should be involved in a given solution search... different users of the solution search 110 may have different levels of access to the various solution search sources... different types of software incidents may be associated with particular solution search sources...” <examiner note: the search source manager determines a level access of query user in order to determine solution search sources to provide answers>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a search source manager as disclosed by Rapp into the query engine as disclosed by Muddakkagari because the search source manager is used to determine a level access of query user. By incorporating  search source manager as disclosed by Rapp into the query engine as disclosed by Muddakkagari, the search source manager 130 may be configured to determine which of these search sources (e.g., solution repositories) should or must be searched to provide a potential solution to provide as answer to query user.
Claim 3
Claim 2 is included, Muddakkagari further discloses wherein the interface further interfaces with other machine learning applications to provide further information on error events (fig. 1, the query engine 112 interface with AIML 122 intepreter and AI tool 120 to access to database 124. The AIML 122 intepreter and database 124 are updated with dynamic response collected from DevOps tools 138A-138E. DevOps tool 138C – Quality assessment and testing tool is used to analyze source code, search for defects and bugs in code. These informaiton is updated to the AIML intepreter 122 and database 124)
Claim 7
Claim 1 is included, however, Muddakkagari does not explicitly disclose further comprising receiving user feedback regarding the relevancy of the provided results.
	Rapp discloses receiving user feedback regarding the relevancy of the provided results ([0100] As described above, the search middleware 128 may provide a rating manager 136 along with ratings 306/450 and corresponding API 452 that effectively provide(s) a rating database that keeps track of the usage of the searched documents. For example, it may track for each document, a number of hits (e.g., how often the document is found by the different search clients), as well as positive/negative votes (e.g., how often did this document help). The counting of hits may be provided as an automatic function of the search middleware, which may, e.g., save the hits with every search)
Claim 6
Claim 1 is included, however, Muddakkagari does not explicitly disclose wherein the provided results are sorted by relevancy.
	Rapp discloses wherein the provided results are sorted by relevancy ([0127], “... In the solution results sub-view 612, a table 628 is included that provides results including a correlation index (indicating a percentage match between the search request characteristics and the corresponding solution document(s)), an identification of, and link to, the actual solution documents, a status of the document (e.g., released), an indication of whether the customer has already located the corresponding document(s), and a rating of the document relative to its ability to assist in resolving the incident(s) in question. The table 628 may be selected from a row 629 of possible solution sources (e.g., "All," "FAQ," "worth knowing," "knowledge library," "community," "wiki," and "case library," each of which, as shown, may include an indication of a number of documents found therein)...”)


    PNG
    media_image1.png
    348
    762
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muddakkagari (U.S. Pub 2020/0241872), as applied to claim 1, and further in view of Liao (U.S. Patent 8239414 B2)
Claim 5
Claim 1 is included, however, Muddakkagari  does not explcitly disclose wherein the master computing environment manages identifications and authenticates users.
wherein the master computing environment manages identifications and authenticates users (col 9, line 43-50, “...  A query layer 104 can be configured to receive queries from users, applications, entities, etc. These can be any appropriate queries, such as simple text queries entered through a search box or advanced queries. The query layer can convert a user query into the appropriate text queries, making sure security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise...” col 10, line 49-51, “...  When the end user logs into the query application 308, the OID user validation procedures are called to authenticate and validate the user. When a user performs a search through the query layer, the database 310 (e.g., through Xbase) uses OID 304 to retrieve the list of roles/groups to which the user belongs...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include query layer 104 as disclosed by Liao into query/response system disclosed Muddakkagari because the query layer uses OID (orace intenet directory) to verify to allow to verified users to access to the database only. By incorporating query layer 104 as disclosed by Liao into query/response system disclosed Muddakkagari, the system is provided with security, authorization, authentication, and other aspects are addressed, such that the results are returned to the user based on what the user is allowed to access across the enterprise..

Claims 8-19 are similar to claim 1-7. Claims 15-19 and 20 are similar to claim 1-5 and 7. The claims are rejected based on similar reason.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167